Exhibit 10.22 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement") made effective on the 4th day of January, 2008 (the "Effective Date"). BETWEEN: FIRSTGOLD CORP. a corporation incorporated pursuant to the laws of Delaware (hereinafter called the "Company") -and- STEPHEN AKERFELDT, an individual residing in the Province of Ontario (hereinafter called the "Executive") WHEREAS the Company has offered to employ the Executive in the position of Chief Executive Officer, upon and subject to the terms and conditions set forth in this Agreement, and the Executive wishes to accept such employment; NOW THEREFORE in consideration of the mutual covenants herein contained, and for other good and valuable consideration, the parties hereto agree as follows: TERM 1.The Executive's employment hereunder shall be for a one (1) year term, commencing on the Effective Date, subject to termination by either party in accordance with the provisions of this Agreement (the "Term"). Notwithstanding the foregoing, this Agreement shall automatically renew for successive one (1) year terms (each, a "Successive Term") unless the Company provides no less than sixty (60) days written notice to the Executive (a "Non-Renewal Notice") notifying the Executive that the Agreement shall conclude upon the expiration of the Term or Successive Term, as the case may be, and not automatically renew. DUTIES 2.The Executive shall serve the Company in the capacity of Chief Executive Officer and shall perform such duties and exercise such powers pertaining to the management and operation of the Company as may be determined from time to time by the board of directors of the Company, consistent with the office of Chief Executive Officer. The Executive shall perform those duties that may reasonably be assigned to him, diligently and faithfully to the best of his abilities. The Executive shall devote such amount of working time and attention to the business affairs of the Company as is required (as determined by the Company, acting in good faith) to perform the functions consistent with the office of Chief Executive Officer, it being acknowledged that the Executive acts as independent director to certain other companies and is also involved in the management of Ritz Plastics, Inc. The Executive further acknowledges that he is bound to follow the policies and procedures established by the Company, from time to time, including any code of business conduct adopted by the Company (including any future revisions of such policy or procedure and code of conduct). In carrying out his duties and responsibilities as Chief Executive Officer of the Company, the Executive shall comply with all lawful instructions as may be given from time to time by the Company. COMPENSATION 3.The Executive shall be entitled to salary and bonuses, as follows: (a)Salary. The Executive shall receive a base salary in the amount of USD$250,000 per annum, payable in accordance with the Company's normal payroll cycle. (b)Bonus. In addition to the Executive's base salary, the Executive shall be eligible to participate in any discretionary employee bonus plan, which is implemented by the Company in its sole and unfettered discretion, at a level commensurate with his position. (c)Options.
